Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0025] of the Specification, “PBC” should be “PCB”.
Appropriate correction is required.

Suggested Claim Amendments
	The Examiner respectfully suggests the following claim amendments:
a. Claims 11 and 24 should be amended to recite “PCB (printed circuit board)”, see, for example, paragraph [0059] of Applicants’ Specification.
b. Claim 14 should be amended to recite “3-DOM ("3-dimensionally ordered macroporous"); see paragraph [0008] of Applicants’ Specification.

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
a. In line 2 of claim 5, “photocatalyst” should be amended to recite “photocatalysts”.
b. In line 2 of claim 11, “PBC” should be “PCB”.
c. In line 1 of claim 30, “contaminates” should be amended to recite “contaminants”.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 18-21, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (U. S. Patent Publication No. 2021/0346120).
Regarding claims 1 and 19, Roberts et al. teach an air purification device comprising a prefilter, a primary filter, a primary reaction chamber housing a vacuum ultraviolet light (VUV) to treat air and associated contaminants, a secondary reaction chamber having one or more ultraviolet-C lights for treating irradiated air to remove ozone generated by the primary reaction chamber and to denature contaminants, and a carbon filter to remove ozone and contaminants from the irradiated air (“ozone trap”, claim 19).  See paragraph [0004] of Roberts et al.  
Further regarding claim 1, and also regarding claim 2, Roberts et al. teach the presence of VUV bulbs that may generate ozone, hydroxyl radicals, and reactive oxygen species.  See paragraph [0079] of Roberts et al.
Regarding claims 7 and 8, Figures 8 and 9 of Roberts et al. depict an exemplary air purification device comprising the primary and secondary reaction chambers, wherein the secondary reaction chamber may contain fins, gates, or guides that may be coated with a catalyst for further neutralizing microorganisms and for degrading ozone.  Exemplary catalysts include Pt, Pd, Ru, Cu, W, Sn, Rh, Ce, Al2O3, SiO2, TiO2, ZrO2, metal oxides (e.g., manganese oxide, nickel oxide, iron oxide, etc.).  See paragraph [0081] of Roberts et al. (claims 7 and 8; “photoactivated semiconductor photocatalyst”).  The secondary reaction chamber is also configured to allow multiple different wavelengths of ultraviolet light to be applied to the air to both neutralize microorganisms and other radicals generated based on the operation of the VUV bulb (paragraph [0084]; considered to read upon the limitation “photocatalyst system is configured to generate at least one reductive or oxidative reactive species in the presence of at least one of oxygen…in contact with the photoactivated semiconductor photocatalyst” in claim 1).  
Regarding claims 18 and 19, Roberts et al. teach the presence of a fan interfacing with the secondary reaction chamber to move air through the air purification system, and further teach a carbon filter that interfaces with the fan to remove ozone and contaminants from the irradiate air.  See paragraph [0005] of Roberts et al., as well as paragraphs [0066] and [0085]-[0087].
Regarding claims 20 and 21, Roberts et al. teach a method for purifying air with the aforementioned air purification system; see Figure 14 and paragraphs [0097]-[0105]).
Regarding claims 27 and 30, Roberts et al. teach that the air purification device disclosed therein has “particular applicability to addressing issues with viral and other outbreaks, such as the 2019 novel coronavirus referred to commonly as COVID-19, 2019-nCoV, or SARS-CoV-2.”  See paragraph [0026] of Roberts et al.
Regarding claims 28 and 29, Roberts et al. teach that the aforementioned air purification system filters air “to remove potentially harmful microorganisms (e.g., viruses, bacteria, fungi, etc.), particulates, aerosols, or other contaminants that may be dangerous, unhealthy, harmful or undesirable” (paragraph [0030]).  While this reference does not specifically teach or suggest “an airborne single-stranded RNA virus particle”, the skilled artisan would have been motivated to reasonably expect a single-stranded RNA virus particle to be encompassed by this general teaching by Roberts et al.
In view of these teachings, Roberts et al. anticipate claims 1, 2, 7, 8, 18-21, and 27-30.

Allowable Subject Matter
Claims 3-6, 9-17, and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Neither Roberts et al. nor the cited references of record teach or suggest the limitations of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited but not relied upon provide technological background in the art of air purifiers.  See, for example KR 2005 0123067 and KR 10 0710589.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        October 21, 2022